PER CURIAM.
This is an appeal from the judgment of the Circuit Court of Butler County, Missouri, denying appellant’s motion to vacate his ten-year sentence for manslaughter under Rule 27.26, V.A.M.R.
The trial court ruled adversely to appellant’s contentions that his guilty plea was *29induced by a promise of probation from the sheriff, and, ineffective assistance of counsel.
We have reviewed and carefully examined the transcript of the evidentiary hearing conducted by the trial court, including a transcript of the record of the appellant’s guilty plea, and conclude that the judgment is based on findings of fact which are not clearly erroneous; that no error of law appears; that an opinion would have no precedential value.
We affirm the judgment under Rule 84.-16, V.A.M.R.
All concur.